       1:19-cv-01170-JES-JEH # 10           Page 1 of 11                                           E-FILED
                                                                          Friday, 26 July, 2019 02:48:51 PM
                                                                              Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

 MICHAEL SHOLTY,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
 v.                                              )   Case No: 1:19-cv-01170-JES-JEH
                                                 )
 CAVALRY PORTFOLIO SERVICES, LLC and             )
 CAVALRY SPV I, LLC,                             )
                                                 )
                Defendants.                      )

             DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendants Cavalry SPV I, LLC (“SPV”) and Cavalry Portfolio Services, LLC (“CPS”)

(collectively, “Cavalry” or “Defendants”), by counsel, move to dismiss Plaintiff’s Complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

I.     INTRODUCTION

       This case hinges on the language of a single letter. Based on nothing more than a

fanciful misreading of that letter, Plaintiff alleges that Cavalry “confusingly” suggested that

a lawsuit had been filed and “misleadingly” failed to advise him of the right to “dispute [the]

allegations” in a “possible lawsuit,” in violation of the Fair Debt Collection Practices Act

(“FDCPA”). In reality, the letter explicitly stated—four times—that no lawsuit had been

filed, and that Plaintiff “will have the opportunity to defend [himself] after the lawsuit is

filed.” Applying the Seventh Circuit’s “unsophisticated consumer” standard, Plaintiff’s

claims are based on nothing more than “unrealistic, peculiar, bizarre, and idiosyncratic”

interpretations of the letter. Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 415 (7th Cir.

2005). Accordingly, Plaintiff’s Complaint should be dismissed with prejudice.
       1:19-cv-01170-JES-JEH # 10            Page 2 of 11



II.    PLAINTIFF’S ALLEGATIONS

       Plaintiff admits that he defaulted on a “line of credit” and that Cavalry is entitled to

file a lawsuit against him seeking a judgment for the amount owed. (Compl. ¶¶ 6, 12-14.)

Despite admitting liability on the debt, Plaintiff claims that CPS’s letter dated April 29, 2019

(“Letter”), violated the FDCPA because it purportedly suggested that a lawsuit had been

filed and this lawsuit was “one-sided in favor of Defendants.” (Id. at ¶¶ 15-20, 29-33.) But

these claims misrepresent the actual contents of the Letter. (Exhibit 1, Letter.)1

       Plaintiff first alleges that he was “unfairly harassed and confused” by the Letter

because it stated that “legal proceedings [were] initiated against Plaintiff with regard to the

subject debt at the time of the correspondence was sent.” (Compl. ¶ 31.) Yet Plaintiff

elsewhere admits that the Letter only referenced “potential litigation” and a “possible

lawsuit.” (Id. at ¶¶ 16, 18-19, 31, 33) (emphasis added). And, in reality, the Letter states

that, “as of the date of this letter, no attorney has reviewed the particular circumstances of

your account to determine whether a lawsuit should be filed against you,” “an attorney …

will make the final decision as to whether a lawsuit should be filed,” and “if a lawsuit is filed,

the law firm will ask the court to enter a judgment against you.” (Exhibit 1) (emphasis

added.)




1 Although Plaintiff’s claims rest entirely on the Letter, he did not attach it to his Complaint.
It is attached to this Motion as Exhibit 1. “Documents attached to a motion to dismiss are
considered part of the pleadings if they are referred to in the plaintiff's complaint and are
central to his claim” and “may be considered by a district court in ruling on the motion to
dismiss.” Rosenblum v. Travelbyus.com Ltd., 299 F.3d 657, 661 (7th Cir. 2002). Moreover,
the Court “is not bound to accept the pleader's allegations as to the effect of the exhibit, but
can independently examine the document and form its own conclusions as to the proper
construction and meaning to be given the material.” Id.
                                                2
       1:19-cv-01170-JES-JEH # 10            Page 3 of 11



       Plaintiff also contends that the Letter “obfuscated” his “rights and options” to “avoid

a judgment” and portrayed “a possible lawsuit against Plaintiff as one-sided in favor of

Defendants … because it fails to account for Plaintiff’s options to dispute Defendants’

allegations.” (Compl. ¶¶ 19, 31.) In reality, the Letter includes this exact language and

states, “You will have the opportunity to defend yourself after the lawsuit is filed.” On these

allegations, Plaintiff asserts claims under FDCPA Sections 1692e and 1692f.

III.   ARGUMENT

       “It is by now well established that a plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something

has happened to her that might be redressed by the law.” Swanson v. Citibank, N.A., 614

F.3d 400, 403 (7th Cir. 2010). To survive a motion under Federal Rule of Civil Procedure

12(b)(6), a complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Thus, a plaintiff must do

more than set forth “labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Iqbal, 556 U.S. at 678. And “when an exhibit incontrovertibly contradicts

the allegations in the complaint, the exhibit ordinarily controls, even when considering a

motion to dismiss.” Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013).

       In the Seventh Circuit, claims that a collection letter violated the FDCPA are

evaluated through the lens of an “unsophisticated consumer” who “isn’t a dimwit.” Wahl v.

Midland Credit Mgmt., Inc., 556 F.3d 643, 645 (7th Cir. 2009). The unsophisticated

consumer “may be uninformed, naïve, and trusting, but she has rudimentary knowledge

about the financial world, and is capable of making basic logical deductions and


                                                3
       1:19-cv-01170-JES-JEH # 10           Page 4 of 11



inferences.” Id. This is an objective standard and courts must “disregard unrealistic,

peculiar, bizarre, and idiosyncratic interpretations of collection letters.” Durkin, 406 F.3d at

415. Put differently, the FDCPA “is not violated by a dunning letter that is susceptible of an

ingenious misreading, for then every dunning letter would violate it. The Act protects the

unsophisticated debtor, but not the irrational one.” White v. Goodman, 200 F.3d 1016, 1020

(7th Cir. 2000). Plaintiff has sued under two separate provisions of the FDCPA—sections

1692e and 1692f—neither of which state a claim.

       A.       Plaintiff’s Section 1692e Claims Fail as a Matter of Law

       Section 1692e generally prohibits debt collectors from using “false, deceptive, or

misleading representations or means in connection with the collection of any debt.” 15

U.S.C. § 1692e. That section also provides a list of prohibited conduct, which includes “any

false representation or deceptive means to collect or attempt to collect any debt.” 15 U.S.C.

§ 1692e(10). Plaintiff’s allegations that the Letter violated Section 1692e are based on an

irrational and bizarre misreading of the Letter.

                1.   The Letter repeatedly stated that no lawsuit had been filed at the
                     time it was sent.

       Nothing in the Letter suggests that a lawsuit was “initiated against Plaintiff with

regard to the subject debt at the time the correspondence was sent.” (Compl. ¶ 31.) Even

Plaintiff admits the Letter merely referenced “potential litigation” and a “possible lawsuit.”

(Id. at ¶¶ 16, 18-19, 31, 33) (emphasis added.) In fact, the Letter states four times that no

lawsuit had been filed but may be filed in the future:

                “As of the date of this letter, no attorney has reviewed the particular
                 circumstances of your account to determine whether a lawsuit should be filed
                 against you”;



                                               4
       1:19-cv-01170-JES-JEH # 10            Page 5 of 11



               “If your account is placed with a collection law firm, an attorney will review
                your account and make the final decision as to whether a lawsuit should be
                filed”;

               “If a lawsuit is filed, the law firm will ask the court to enter a judgment against
                you for the full amount you owe”;

               “You will have the opportunity to defend yourself after the lawsuit is filed.”

(Exhibit 1) (emphasis added). The Seventh Circuit has held that a plaintiff fails to state a

claim under the FDCPA “and dismissal is appropriate as a matter of law when it is ‘apparent

from a reading of the letter that not even a significant fraction of the population would be

misled by it.’” Zemeckis v. Global Credit & Collection Corp., 679 F.3d 632, 636 (7th Cir. 2012);

Durkin, 406 F.3d at 415 (“a mere claim of confusion is not enough: a plaintiff must show

that the challenged ‘language of the letters unacceptably increases the level of confusion’”);

Taylor v. Cavalry Inv., L.L.C., 365 F.3d 572, 574-75 (7th Cir. 2004) (if “the interpretation

attested to by plaintiff is ‘fantastic conjecture’—the court should reject it without requiring

evidence beyond the letter itself”). Here, Plaintiff’s claim that he was “confused” about

whether a lawsuit was pending—when the Letter repeatedly says the exact opposite —is

irrational and should be dismissed with prejudice.

               2.   The Letter advised Plaintiff that he can present any defense he may
                    have in a potential lawsuit and characterized the entry of a
                    judgment as conditional.

       Equally bizarre is Plaintiff’s claim that the Letter “obfuscated the rights and options

[he] would have in order to avoid a judgment” and “misleadingly” portrays a lawsuit as

“one-sided in favor of Defendants … because it fails to account for Plaintiff’s options to

dispute Defendants’ allegations.” (Compl. ¶¶ 19, 31, 33.) Again, this grossly misrepresents

the actual words on the page:


                                                 5
       1:19-cv-01170-JES-JEH # 10           Page 6 of 11



       If a lawsuit is filed, the law firm will ask the court to enter a judgment against
       you for the full amount that you owe. You will have the opportunity to defend
       yourself after the lawsuit is filed. If a judgment is entered, the law firm will be
       authorized to take further action to satisfy the balance owed on the
       judgment.

(Exhibit 1) (emphasis added). Hence, the Letter clearly advised Plaintiff of his “rights and

options” to “dispute Defendants’ allegations” by “defend[ing] [himself] after the lawsuit is

filed.” (Compl. ¶ 31; Exhibit 1.)

       Additionally, no rational interpretation of the Letter suggests that a lawsuit will be

“one-sided” or that a judgment against Plaintiff is a foregone conclusion.2 The portion of the

Letter quoted above clearly characterizes the entry of a judgment as conditional on

Cavalry’s success in a potential lawsuit. For example, in Evon v. Law Offices of Sidney

Mickell, 688 F.3d 1015, 1026 (9th Cir. 2012), the plaintiff alleged that a collection letter

characterized a judgment as “inevitable” by stating, “[w]e intend to commence legal action

against you ... which could result in a judgment against you.” Applying the unsophisticated

consumer standard, the Ninth Circuit disagreed and found this statement did not violate

the FDCPA. Id. The court distinguished letters stating, “after judgment is obtained” or that a

lawsuit “will result in a judgment against you,” and held “the conditional language in this

instance is appropriate, accurate, and not misleading.” Id. at 1027-28. Conversely, in Dutton

v. Wolhar, 809 F. Supp. 1130, 1141 (D. Del. 1992), the court found that a letter implied a

“judgment would inevitably be obtained” by using the phrase “once a judgment is obtained”

but would not have if it instead used the phrase “‘if judgment is obtained’”—i.e., the exact



2 Given Plaintiff’s admissions that he opened the account “several months ago,” failed to
make the required payments, and that Cavalry is entitled to the full amount due, it is not
clear what—if any—defenses he would have against entry of a judgment. (Compl. ¶¶ 12-
14.)
                                                6
       1:19-cv-01170-JES-JEH # 10           Page 7 of 11



phrase used in the Letter. (Exhibit 1.) Hence, the Letter did nothing more than make an

accurate statement about the possible outcome of litigation due to Plaintiff’s admitted

failure to pay his debt: Defendants will file a lawsuit asking the court to enter a judgment,

Plaintiff can present any defenses he may have to ward off that judgment, but “if a

judgment is entered” Defendants will take action to recover the amount owed. See

Zemeckis, 679 F.3d at 636–37 (finding a letter did not violate the FDCPA because it “warns

only that [the creditor] had the right to pursue legal action … the letter alerted [plaintiff]

only to the possible repercussions she faced for failing to pay”).

       Finally, there is no authority for Plaintiff’s suggestion that the FDCPA requires debt

collectors to advise consumers concerning the “legal process” or their “rights and options …

to avoid a judgment.” (Compl. ¶¶ 31, 33.) Indeed, the Seventh Circuit has fashioned a “safe

harbor” for collection letters threatening litigation that does not contain any references to a

consumer’s “rights and options” in a lawsuit or a tutorial on the “legal process”: “If you

want to resolve this matter without a lawsuit, you must [pay the creditor or contact them to

arrange payment]. If you do neither of these things, I will be entitled to file a lawsuit against

you, for the collection of this debt.” Bartlett v. Heibl, 128 F.3d 497, 501 (7th Cir. 1997).

       In fact, Plaintiff’s suggestion that the FDCPA obligated Cavalry to advise him of

various “rights and options” during a lawsuit “to avoid a judgment” is so absurd that it

would require Cavalry to engage in the unlicensed practice of law. See 705 ILCS 220/1 (“It

shall be unlawful for a corporation to practice law”); People ex rel. Illinois State Bar Ass’n v.

Schafer, 404 Ill. 45, 50, 87 N.E.2d 773, 776 (Ill. 1949) (“practice of law involves not only

appearance in court … it includes the giving of advice or the rendering of any services

requiring the use of legal skill or knowledge”). Even if an attorney provided this advice in a


                                                7
       1:19-cv-01170-JES-JEH # 10             Page 8 of 11



collection letter, it would likely violate the professional ethics rules. See Texas Comm. on

Prof’l Ethics, Op. 380 (1975), available at https://www.legalethicstexas.com/Ethics-

Resources/Opinions/Opinion-380 (finding a collection letter detailing the litigation

process is unethical and “the letter should not undertake to advise him as to the law or his

status as a litigant”). Thus, Plaintiff’s claims under Section 1692e are unsupported by fact

or law and should be dismissed with prejudice.

       B.    Plaintiff’s Section 1692f Claim Fails as a Matter of Law.

       Section 1692f prohibits “unfair or unconscionable means to collect or attempt to

collect any debt.” 15 U.S.C. § 1692f. Plaintiff alleges that the Letter “unfairly”

“oversimplif[ied] the legal process by portraying a possible lawsuit against Plaintiff to be in

favor of Defendants.” (Compl. ¶ 33.) This is based on the same misrepresentations

underpinning Plaintiff’s Section 1692e claims and ignores that the Letter states he “will

have the opportunity to defend [himself] after the lawsuit is filed” and referred to a

judgment against him as a possible outcome of litigation, not an inevitability. (Exhibit 1);

Bogie, 705 F.3d at 609 (exhibits contradicting plaintiff’s allegations control for purposes of

a motion to dismiss). Hence, Plaintiff’s Section 1692f claim fails for the same reasons as his

Section 1692e claims. (Supra Part III.A.2.)

       Additionally, Section 1692f is “intended to be a catchall provision that

broadly prohibits unfair and unconscionable conduct, where the conduct is similar

to that prohibited by the FDCPA but not covered by any other section therein.” Ali v.

Portfolio Recovery Assocs., LLC, No. 15-cv-06178, 2018 WL 4760284, at *10 (N.D. Ill.

Sept. 30, 2018) (emphasis added). Thus, a “Plaintiff who uses the same factual

allegations underlying another § 1692 claim for his § 1692f claim … fails to state an


                                                 8
        1:19-cv-01170-JES-JEH # 10            Page 9 of 11



independent basis on which relief can be granted” and “the § 1692f claim must be

dismissed.” Hayes v. Receivables Performance Mgmt., LLC, No. 17-cv-1239, 2018 WL

4616309, at *6 (N.D. Ill. Sept. 26, 2018); Heffron v. Green Tree Servicing, LLC, No. 15-

cv-0996, 2016 WL 47915, at *5 (N.D. Ill. Jan. 5, 2016) (finding a Section 1692f claim

was “predicated on the same factual allegations as [plaintiff’s] section 1692e claim”

and therefore “fail[ed] to state an independent basis on which relief can be

granted”). Since Plaintiff’s Section 1692f claim is based on the same allegations as

his Section 1692e claims, it fails as a matter of law and should be dismissed with

prejudice.

IV.    CONCLUSION

       This lawsuit epitomizes the Seventh Circuit’s observation that every letter “is

susceptible of an ingenious misreading” but the FDCPA only protects the

unsophisticated consumer, “not the irrational one.” White, 200 F.3d at 1020. Here,

there is no basis in fact, law, or logic for Plaintiff’s allegation that the Letter

“misleadingly” suggested a lawsuit had been filed at the time it was sent. The Letter

states the exact opposite four times and even Plaintiff concedes it merely referenced

a “potential” or “possible” lawsuit. Equally irrational is Plaintiff’s allegation that the

Letter “obfuscated” his “rights and options” to avoid a judgment and portrayed “a

possible lawsuit against Plaintiff as one-sided in favor of Defendants … because it

fails to account for Plaintiff’s options to dispute Defendants’ allegations.” The Letter

explicitly states that he “will have the opportunity to defend [himself] after the

lawsuit is filed.” Thus, Plaintiff’s allegations are premised on nothing more than a

bizarre misreading of the Letter and should be dismissed with prejudice.


                                                  9
      1:19-cv-01170-JES-JEH # 10    Page 10 of 11



                                            Respectfully submitted,
                                            CAVALRY SPV I, LLC and
                                            CAVALRY PORTFOLIO SERVICES, LLC,
                                      By:   /s/ James J. Morrissey______________


Anna-Katrina S. Christakis
James J. Morrissey
Pilgrim Christakis LLP
321 N. Clark Street, 26th Floor
Chicago, Illinois 60654
Ph: (312) 280-0441
Fax: (312) 939-0983
kchristakis@pilgrimchristakis.com
jmorrissey@pilgrimchristakis.com




                                      10
       1:19-cv-01170-JES-JEH # 10          Page 11 of 11



                                 CERTIFICATE OF SERVICE
       James J. Morrissey, an attorney, certifies that on July 26, 2019, he electronically filed
the foregoing Defendants’ Motion to Dismiss Plaintiff’s Complaint with the Clerk of the
Court using the CM/ECF system, which will send a notification to all attorneys of record.


                                                           /s/ James J. Morrissey____




                                               11
